DETAILED ACTION
Applicant's amendments and remarks, filed 12/15/20, are fully acknowledged by the Examiner. Currently, claims 1, 3, 13, 21-25, 27-29, 31, and 33-40 are pending with claims 39 and 40 added, and claims 1, 31, and 38 amended. The following is a complete response to the 12/15/20 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/20 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3,13, 22-25, 28, 29, 31, 34-37, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayat (US 2009/0030414) in view of Allen (US 2013/0178852), in further view of Aufaure (US 2010/0298865).
Regarding claim 1, Bayat teaches an electrosurgical device comprising:
a.    A distal end (end towards arms 20);
b.    A proximal end (end toward the butt portion 50);
c. A forceps including:
i.    A first working arm;
ii.    a second working arm (first and second jaws 40 as in par. [0062]); and
iii.    a housing connecting the first working arm and the second working arm (housing 10 connecting the jaws as in fig. 1),
wherein the housing includes
(1)    a flexible hinge section that includes one or more hinges (hinge described in par. [0065] and shown in Fig. 1 near 82);
(2)    a rigid stationary section located on the proximal end side of the flexible hinge section (rigid section between either arm 20 near handle 10), And
(3)    a movable section located on the distal end side of the flexible hinge section (either arm 20 moves via 24); and
wherein the one or more hinges are a pivot point for the movable section so that the first working arm and the second working arm rotate relative to each other with the movable section about the one or more hinges, and the rigid stationary section, the movable section, and the flexible hinge section are all one monolithic piece (Fig. 1, rigid connection of the arms 20 and the body 10 meeting at a hinge section, as a single piece integral with the housing as in par. [0065]).

However, Allen teaches a knife retractable and deployable from within a tweezer device (Fig. 10, knife 1620 connectable to electrosurgical energy as in par. [0072]), and further teaches activation switches for switching between a monopolar and bipolar mode (par. [0090]). Allen further teaches wherein the first working arm and the second working arm are immobilized in the second electrical configuration so that both the forceps and the first therapy current are disabled (par. [0090] first and second arm are in a closed position for a second electrical configuration and the first therapy current is disabled, via safety switches s3 and s3’).
Aufaure teaches a hinge as part of surgical tweezers with a T shape (Fig. 3 with zones 11a-b as arms of the T, with the space between 12 and 13 as the stem of the T), the T shape having a slot that extends between the first working arm and a second working arm and a head (11a-b as a head, with the gap between the working arms 12 and 13 as the stem of the T), which is an absence of material between the rigid stationary section and the movable section that extends traverse to the slot (head as the absence of material at 11a-b between a rigid section proximal to the head and the movable section distal to the head).
It would have been obvious to one of ordinary skill in the art to modify Bayat with the electrosurgical knife of Allen. This would replace the tube 34 of Bayat, to allow for a cutting of a sealed blood vessel. It would have further been obvious to one of ordinary skill in the art to modify Bayat with the 
Regarding claim 3, Bayat is silent regarding the blade electrode.
However, Allen further teaches electrical configurations as a monopolar configuration (par. [0090], monopolar configuration), as in the rejection of claim 1.
It would have been obvious to one of ordinary skill in the art to modify Bayat with the blade electrode and the switching capabilities of Allen, in order to allow for electrosurgical sealing and cutting of tissue.
Regarding claim 13, Bayat is silent regarding the blade electrode.
However, Allen teaches wherein the blade electrode as in claim 1. Allen further teaches an alternate embodiment with a tip electrode is extendable beyond the first working arm and the second working arm (Fig. 30 and par. [0083] 6339 extendable beyond jaws).
It would have been obvious to one of ordinary skill in the art to modify Bayat with the blade electrode and the switching capabilities of Allen, in order to allow for electrosurgical sealing and cutting of tissue.
Regarding claim 22, Bayat teaches wherein the rigid stationary section is free of movement relative to the working arms when the working arms are moved about the one or more hinges (the portion of 10 between the working arms 20 does not move when the working arms 20 are squeezed together as in Fig. 11 and par. [0066], where tips 40 move about the hinge).
Regarding claim 23, Bayat teaches wherein the movable section is movable about the one or more hinges so that the first working arm and the second working arm create a gripping force, a gripping movement, or both are created (par. [0065] arms 20 movable about 10 to bring together 40).
Regarding claim 24, Bayat further teaches wherein the movable section includes: a first movable section that extends along the first working arm and a second movable section that moves along the 
Regarding claim 25, Bayat further teaches wherein only a tip of the first working arm extends beyond the first movable section and only a tip of the second working arm extends beyond the second movable section of the housing (only the tips 44 extend past 20).
Regarding claim 28, Bayat teaches wherein the movable section has a generally C-shaped cross-section (20 has a C shape cross section as in Fig. 3-4, with each section as a semi-circular shape).
Regarding claim 29, Bayat teaches wherein the housing is made of an internal housing and an external housing (internal housing 10 and external housing 50).
Regarding claim 31, Bayat teaches an electrosurgical device comprising:
a.    A distal end (end toward arms 20);
b.    A proximal end (end toward the butt portion 50);
forceps including: a first working arm and a second working arm (first and second jaws 40 as in par. [0062]); and
a housing connecting the first working arm and the second working arm (housing 10 connects the arms 40), wherein the housing includes:
a flexible hinge section that includes one or more hinges (hinge as in par. [0065] between the arms 20 and handle 10); a rigid stationary section located on the proximal end side of the flexible hinge section (section of 10 between arms 20), a movable section located on the distal end side of the flexible hinge section (arms 20 on either side of 10), and wherein the one or more hinges are a pivot point for the movable section so that the first working arm and the second working arm rotate about (40 pivots along with 20 as 20 is closed, as in par. [0065]).

Bayat is silent regarding a blade electrode; wherein the electrosurgical device is capable of being switched between the first electrical configuration, and a second electrical configuration so that the electrosurgical device delivers a second therapy current through the blade electrode.
However, Allen teaches a knife retractable and deployable from within a tweezer device (Fig. 10, knife 1620 connectable to electrosurgical energy as in par. [0072]), and further teaches activation switches for switching between a monopolar and bipolar mode (par. [0090]).
Aufaure teaches a hinge as part of surgical tweezers with a T shape (Fig. 3 with zones 11a-b as arms of the T, with the space between 12 and 13 as the stem of the T) on a top side of the housing and on a bottom side of the housing (Fig. 3, T shape is visible from a top and bottom direction), the T shape having a slot that extends between the first working arm and a second working arm and a head (11a-b as a head, with the gap between the working arms 12 and 13 as the stem of the T), which is an absence of material between the rigid stationary section and the movable section that extends traverse to the slot (head as the absence of material at 11a-b between a rigid section proximal to the head and the movable section distal to the head).
It would have been obvious to one of ordinary skill in the art to modify Bayat with the electrosurgical knife of Allen. This would allow for a cutting of a sealed blood vessel. It would have further been obvious to one of ordinary skill in the art to modify Bayat with the electrosurgical switching ability of Allen, in order to deliver treatment based on the configuration of the forceps (par. [0089]). It would have been obvious to one of ordinary skill in the art to modify Bayat with the hinge of Aufaure, replacing the hinge joint of Bayat. This would allow for controlling the stiffness of the actuation (par. [0017]). One of ordinary skill in the art would appreciate that a bottom side may be interpreted differently than the 

    PNG
    media_image1.png
    574
    786
    media_image1.png
    Greyscale

Annotated Fig. 1, showing an interpretation of a housing bottom side.
Regarding claim 34, Bayat teaches wherein the rigid stationary section is free of movement relative to the working arms when the working arms are moved about the one or more hinges (the section of handle 10 that separates 20 and acts as a hinge does not move when the arms 20 deform).
Regarding claim 35, Bayat further teaches wherein only a tip of the first working arm extends beyond the first movable section and only a tip of the second working arm extends beyond the second movable section of the housing (only the working arm tips 44 extend beyond 20 as in Fig. 1).
Regarding claim 36, Bayat teaches wherein the housing is made of an internal housing and an external housing (internal housing 10 housing and external housing 50).
Regarding claim 37, Bayat teaches wherein the housing allows the first working arm and the second working arm to move relative to each other while providing protection for the first working arm, the second working arm, and a central portion of the electrosurgical device (housing 10 of Bayat would allow 40 to move relative to each other to grasp tissue, and protects the interior of 10).
Regarding claim 39, Bayat teaches the first and second working arms each include an immobilization arm extending from the housing (20 extending from 10 to allow for a user to hold to immobilize the arms).
Claims 21, 27, and 33 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayat in view of Allen, in view of Aufaure in further view of Dumbauld (US 2007/0078458), hereafter Dumbauld II.
Regarding claim 21, Bayat does not necessitate the housing is two pieces connected together. However, Dumbauld II teaches a housing of a similar forceps device is two pieces connected together (housing 20 has two pieces 20a-b).
It would have been obvious to one of ordinary skill in the art to modify Bayat such that the housing (10) is two pieces to be able to open the housing to put in internal components.
Regarding claim 27, Bayat is silent regarding wherein the rigid stationary section of the housing has a generally C-shaped cross-section that provides a shell to surround a body of the forceps.
However, Dumbauld II teaches wherein the rigid stationary section of the housing has a generally C-shaped cross section that provides a shell (20a from a cross section provides a c shape) surrounding the body of the forceps (surrounds the interior workings within 20 as in par. [0074]) and exposes the working ends (the forceps arms are exposed from the shell).
It would have been obvious to one of ordinary skill in the art to modify Bayat such that the housing components form a C-shaped cross section, to join together to house the internal components of the device.
Regarding claim 33, Bayat does not necessitate the housing is two pieces connected together. However, Dumbauld II teaches a housing of a similar forceps device is two pieces connected together (housing 20 has two pieces 20a-b).
It would have been obvious to one of ordinary skill in the art to modify Bayat such that the housing (10) is two pieces to be able to open the housing to put in components.
Regarding claim 38, Bayat teaches an electrosurgical device comprising: a. a distal end (distal end toward 20);
b.    a proximal end (end toward the butt portion 50);
c.    forceps including:
i.    a first working arm and
ii.    a second working arm (first and second jaws 40 as in Fig. 1);
iii.    a housing connecting the first working arm and the second working arm (housing 10 connects the jaws via 20),
1.    a rigid stationary section (distal end of 10 connecting pieces 20); and
2.    a movable section (20 on either side of the end of 10);
3.    a flexible hinge section that includes one or more hinges, with the rigid stationary section being on the proximal end side of the flexible hinge section and the movable section being located on the distal end side of the flexible hinge section (the intersection of 10 and 20 form a hinge to allow for deformation as in par. [0065]);
wherein the rigid stationary second, the movable section, and the flexible hinge are all one monolithic piece (par. [0065] integral to the handle), and the one or more hinges are a pivot point for the movable section so that the first working arm and the second working arm rotate about the one or more hinges with the movable section (20 pivots about 10 at the distal end of 10 to rotate working arms 40); wherein the movable section includes a first movable section that covers all or a portion of the first working arm 
Bayat is silent regarding the flexible hinge being generally T shaped within a slot extending parallel to and between the first working arm and the second working arm and a head extending transverse to the slot with the head being an absence of material in the housing between the rigid stationary section and the movable section; and d. a blade electrode;
wherein the electrosurgical device has an electrical configuration so that the electrosurgical device delivers a first therapy current through the first working arm, the second working arm, or both; and wherein the rigid stationary section of the housing and the moveable section have a generally C-shaped cross-section that provides a shell to surround a body, the first working arm, and the second working arm of the forceps.
However, Allen teaches a knife retractable and deployable from within a tweezer device (Fig. 10, knife 1620 connectable to electrosurgical energy as in par. [0072]), and further teaches activation switches for switching between a monopolar and bipolar mode (par. [0090]).
Dumbauld II teaches wherein the rigid stationary section of the housing has a generally C-shaped cross section that provides a shell (20a from a cross section provides a c shape) surrounding the body of the forceps (surrounds the interior workings within 20 as in par. [0074]) and exposes the working ends (the forceps arms are exposed from the shell).
Aufaure teaches a hinge as part of surgical tweezers with a T shape (Fig. 3 with zones 11a-b as arms of the T, with the space between 12 and 13 as the stem of the T), the T shape having a slot that extends between the first working arm and a second working arm and a head (11a-b as a head, with the gap between the working arms 12 and 13 as the stem of the T), which is an absence of material between the 
It would have been obvious to one of ordinary skill in the art to modify Bayat with the electrosurgical knife of Allen. This would replace the tube 34 of Bayat, to allow for a cutting of a sealed blood vessel. It would have further been obvious to one of ordinary skill in the art to modify Bayat with the electrosurgical switching ability of Allen, in order to deliver treatment based on the configuration of the forceps (par. [0089]). It would have been obvious to one of ordinary skill in the art to modify Bayat with the hinge of Aufaure, replacing the hinge joint of Bayat. This would allow for controlling the stiffness of the actuation (par. [0017]). It would have been obvious to one of ordinary skill in the art to modify Bayat such that the housing components form a C-shaped cross section, as in Dumbauld II, to join together to house the internal components of the device.
Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 40, Bayat, Allen, and Aufaure are the closest prior art of record found. However, the prior art does not teach a movable wedge between the immobilization arms wherein switching the electrosurgical device from the first electrical configuration to the second electrical configuration advances the wedge and immobilizes the first and second working arms. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Response to Arguments
Applicant's arguments filed 12/15/20 have been fully considered but they are not persuasive. Regarding arguments to claim 1, Allen teaches the first and second working arms are immobilized in the second electrical configuration so both the forceps and first therapy current are disabled (par. [0090] first and second arm are in a closed position for a second electrical configuration and the first therapy current is disabled, via safety switches s3 and s3’).
Regarding applicant’s arguments to claims 31 and 38, one of ordinary skill in the art would appreciate that a bottom side may be interpreted differently than the remarks dated 12/15/20, such that the T shape hinge would be at a top side and bottom side of the housing, as in annotated Fig. 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794